Citation Nr: 1645766	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left thigh muscle injury, including a shrapnel wound.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for hammer toes.

4.  Entitlement to service connection a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a heart disorder, to include ischemic heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The Veteran had active service in the Navy from November 1960 to June 1967 and in the Army from June 1967 to August 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

To the extent that the Veteran's September 2016 appellate brief is asserting claims of service connection for arterial fibrillation and/or carpal tunnel syndrome, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for a bilateral foot disability, hammer toes, bilateral hearing loss, tinnitus, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left thigh muscle disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left thigh muscle injury are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA adequate examinations in October 2010, May 2011, and April 2016.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).


Law and analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records show that he had a hematoma on his left leg after a softball accident in service.  There are no records of a shrapnel injury in service.  

The Veteran was afforded a VA scars examination in October 2010.  The examiner concluded that he had a scar on his left leg as a result of a hematoma from a softball accident during service.  In a June 2011 VA addendum opinion, the examiner stated that it was as least as likely as not that the Veteran's left leg scar was a result of military service.  

The Veteran was granted service connection for a scar of the left leg in the September 2011 rating decision and assigned a noncompensable rating finding that the scar was not painful, had no signed of skin breakdown, inflammation, edema, or keloid formation, was superficial, and has no other disabling effects.  The same rating decision denied the Veteran's claim for an injury to the left leg as a result of a shrapnel wound, finding no evidence in the service treatment records that the Veteran suffered a shrapnel wound in service.   

In a September 2012 statement, the Veteran stated that he located the shrapnel that was removed from his leg, and, in the September 2016 appellate brief, his representative stated that he continues to have residuals in the thigh extensor functioning.  

The Veteran was afforded a VA muscles examination in April 2016.  The examiner concluded that "the Veteran does not have a muscle injury. He has fatigue and weakness due to cancer, cancer chemotherapy treatment and 'Metastatic disease involving a posterior right rib in the inferior most aspect of the right scapula.'"  The examiner specifically found that the Veteran did not have and had never been diagnosed with a muscle injury and did not have not had he ever been diagnosed with a penetrating muscle injury, such as a gun-shot or shell fragment wound.  The examiner also specifically found that the Veteran had never had a muscle injury of the leg or thigh.  Finally, the examiner noted that imaging studies had been performed, and there was no evidence of retained metallic fragments, such as shell fragments or shrapnel, in any muscle group.  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Neither the service treatment records nor the post-service treatment records show that the Veteran has a left thigh muscle injury.  Although a scar was noted on his left thigh during and post service, the Veteran has been granted service connected for that scar.  No additional muscle injury was noted as a result of that scar, and the April 2016 VA examiner specifically found that the Veteran did not have a muscle injury of the leg or thigh and did not have any injuries due to shrapnel.  

The Board has considered the Veteran's lay statements and finds him to be competent to present evidence of lay observable symptoms, but that the objective medical evidence is more probative as to whether he has a left thigh muscle injury due to a shrapnel wound.  The determination that symptoms constitute a current disability, and the etiology of such disability, is the province of trained medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Therefore, based upon the more probative evidence of record, the Board concludes that a left thigh muscle disorder was not manifest as a result of service. A preponderance of the evidence is against the claim and there is no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left thigh muscle disorder is denied.


REMAND

A remand is necessary prior to adjudicating the Veteran's claims of service connection for a bilateral foot disorder, hammer toes, hearing loss, tinnitus, and a heart disorder.

Regarding the Veteran's claims of service connection for a bilateral foot disorder and hammertoes, the Veteran has not been provided with a VA examination to determine the etiology of these disorders.  

The Veteran's service treatment records contain no complaints or treatment for disorders of the feet and rather, show repeated normal clinical evaluations of the feet.  However, in the September 2016 appellate brief, the Veteran contended that his bilateral foot disorders are secondary to his diabetes.  The Veteran has submitted medical literature in support of his claim.  

Regarding his claims of service connection for hearing loss and tinnitus, remand is necessary for an adequate VA opinion.  The Veteran was afforded a VA audiology examination in October 2010 in connection with his bilateral hearing loss and tinnitus claims. In reviewing the opinion, it appears that the VA examiner based his opinion on normal hearing at discharge. However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In addition to in-service noise exposure, in his September 2016 appellate brief, the also Veteran contended that diabetes and chemotherapy cause hearing loss and tinnitus.  These secondary service connection claims have not been addressed.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.  

Finally, while the examiner opined regarding the Veteran's hearing loss, no opinion was offered regarding the etiology of his tinnitus.  Therefore, an addendum opinion must include an opinion regarding his tinnitus. 

Regarding the Veteran's claim of service connection for a heart disorder, including ischemic heart disease, remand is necessary to provide the Veteran with a statement of the case.  His claim of service connection was denied in a May 2011 rating decision.  In a September 2011 statement, the Veteran disagreed with that decision.  To date, no statement of the case has been provided regarding this issue.  Therefore, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. In response to the Veteran's September 2011 disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to service connection for a heart disorder, including ischemic heart disease. Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

2. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter that includes the provisions for establishing a claim based upon secondary service connection.  Then take all follow-up action necessitated by the Veteran's response, if any.

3. Provide the Veteran with an appropriate VA examination of the feet.  All pertinent symptomatology and findings must be reported in detail. All testing must be performed. The Veteran's entire claims file must be made available and reviewed by an appropriate VA examiner. An explanation for all opinions expressed must be provided. 

The examiner must provide all diagnoses of foot disorders, specifically including hammertoes, and opine whether those disorders are at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) caused or aggravated by the service-connected diabetes mellitus, prostate cancer, peripheral neuropathies of the lower extremities, or any treatment thereof.  

4. Provide the Veteran with an appropriate VA audiological examination to determine the etiology of the bilateral hearing loss and tinnitus. All pertinent symptomatology and findings must be reported in detail. All testing, to include an audiogram, must be performed. It is requested that the examiner record a detailed history of in-service and post-service noise exposure. The Veteran's entire claims file must be made available and reviewed by an appropriate VA examiner. An explanation for all opinions expressed must be provided. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss or tinnitus is at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) caused or aggravated by the service-connected diabetes mellitus, prostate cancer, peripheral neuropathies of the lower extremities, or any treatment thereof.  

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. 

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


